Citation Nr: 0917473	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left (minor) shoulder 
disability, to include a pinched nerve.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1999 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appeal was later transferred to 
Portland, Oregon RO.  The Veteran's disagreement with this 
decision led to this appeal.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A copy of transcript of this hearing has 
been associated with the claims file.

In August 2007, the Board remanded the appeal in order to 
obtain VA orthopedic and neurological examinations.  As 
discussed below, the Board finds that the claims file now 
contains sufficient evidence on which to grant the claim.


FINDING OF FACT

The relevant medical and lay evidence of record is in 
relative equipoise as to whether there is a nexus between the 
Veteran's current left shoulder disability and an in-service 
injury.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for chronic and recurrent subluxation of the left 
shoulder is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection on appeal.  
Therefore, no further development is needed with respect to 
this claim.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.





Factual Background

The Veteran contends that his left shoulder disability was 
caused by an in-service injury.  He specifically attributes 
his shoulder disorder to a fall while on active, which he 
alleges resulted in a dislocation of the shoulder and a 
pinched nerve.  He asserts that he has had pain and numerous 
dislocations of his left shoulder ever since the in-service 
trauma.

In a November 2003 VA examination, an examiner found "[l]eft 
shoulder pain with what sounds like radiculopathy, to be 
evaluated further by orthopedics."  In the follow-up 
December 2003 VA joints examination, the examiner wrote that 
it was common to have problems with back pain or rucksack 
straps if they are applied inappropriately or incorrectly to 
the shoulder area.  After noting physical findings, however, 
he assessed no shoulder residual.

Based on the Veteran's testimony before the Board and 
evidence of continuity of symptomatology, the Board remanded 
this appeal to determine the nature, etiology and approximate 
onset date of any left shoulder disability that was present.  
The Board directed that the Veteran be provided with 
neurological and orthopedic examinations in order to 
ascertain a diagnosis and to provide a nexus opinion.  In 
this regard, the Board highlighted in the August 2007 remand 
that a claim for service connection requires a disability and 
that pain, in and of itself, is not a disability capable of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

In a December 2008 VA neurological examination, the examiner 
documented the Veteran's report of suffering a shoulder 
dislocation after jumping out of a Bradley tank in service.  
He reported getting treatment from medics, but did not 
undergo X-rays or a formal examination.  The Veteran 
described extremity pain and weakness and said that his 
shoulder joint continued to have "popping in and out."  The 
examination was reported to reveal an "[u]nremarkable left 
shoulder."  However, a diagnosis of left shoulder 
dislocation with chronic pain and left upper extremity 
numbness was recorded.  The examiner recommended additional 
tests to rule out plexopathy/polyradiculopathy.  In an 
addendum, dated later in December 2008, the same clinician 
noted that the Veteran's left upper extremity 
numbness/tingling was not explained by a neurological 
diagnosis.  The physician found, however, that whether these 
symptoms "may be related to his [left] shoulder injury 
should be determined by orthopedics."  

Upon a VA orthopedics examination, also performed in December 
2008, the examiner also documented the history of fall during 
service.  Physical examination of the left shoulder revealed 
tenderness anteriorly and popping on repetitive movement, 
which was noted to be uncomfortable, but did not produce 
additional motion loss.  The diagnosis was recorded as 
chronic and recurrent subluxation of the left shoulder."

After review of the claims file, the examiner opined that 
there was at least a "50/50 probability that the [Veteran] 
suffered an injury to his shoulder while he was still in the 
military that has resulted in his current symptoms today."  
The clinician noted that it was not uncommon to see injuries 
that are sustained in the field and treated by the filed 
medics that are never reflected in military records.

Analysis

The Board finds that service connection is warranted for 
residuals of a left shoulder injury disability, most recently 
diagnosed as chronic and recurrent subluxation of the left 
shoulder.  Although service treatment records do not document 
left shoulder trauma, the Veteran has provided credible 
testimony regarding the alleged in-service shoulder injury.  
A recent VA neurological examination ruled out a claimed 
pinched nerve but, following a VA orthopedic examination 
performed at the same time and a review of the claims file, 
the examiner concluded that the Veteran has residuals of the 
in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  

The gap of time of between the Veteran's in-service left 
shoulder injury and the initial post-service diagnosis of 
chronic and recurrent subluxation of the left shoulder is 
significant and it weighs against the veteran's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  However, he has 
provided credible testimony regarding an in-service left 
shoulder injury and experiencing recurrent pain in the same 
region ever since.  The veteran can attest to factual matters 
of which she had first-hand knowledge, to include suffering 
an injury while on active duty.  He is also competent to 
report what comes to him through his senses, to include 
ongoing or recurrent experiencing pain.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Moreover, pursuant to the Board's 
remand, a competent opinion was obtained that addressed the 
contended causal relationship.  With application of the 
doctrine of reasonable doubt, that opinion supports the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Board finds that the relevant medical and lay evidence is 
in relative equipoise as to whether there is a nexus between 
the Veteran's current left shoulder disability and an in-
service injury.  With application of the doctrine of 
reasonable doubt, service connection for a left shoulder 
disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for chronic and recurrent subluxation of 
the left shoulder is warranted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


